        Case 1:20-cr-00044-SPW Document 30 Filed 10/26/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                 Case No. CR-20-44-BLG-SFW


             Plaintiff,
                                               ORDER ALLOWING
 vs.                                        DEFENDANT TO APPEAR
                                                 IN PERSON FOR
RICHARD MORRIS LITTLE NEST,                  SENTENCING HEARING


             Defendant.



       Upon the Defendant's Unopposed Motion for Leave to Appear in Person for

Sentencing(Doc. 28), and for good cause appearing,

       IT IS HEREBY ORDERED that Defendant shall be allowed to appear in

person for his Sentencing Hearing.

       IT IS FURTHER ORDERED that the hearing presently set VIA VIDEO

from Big Horn County Jail in Basin, WY on Wednesday, December 9, 2020 at 9:30

p.m. is VACATED and RESET for an in-person hearing on Thursday,December

10, 2020 at 9:30 a.m. in the Snowy Mountains Courtroom of the James F. Battin

U.S. Courthouse, Billings, Montana.
Case 1:20-cr-00044-SPW Document 30 Filed 10/26/20 Page 2 of 2
